        Case 1:12-cv-00299-WMS Document 131 Filed 12/14/20 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NEW YORK


 United States of America, ex rel.
 Teresa Ross,
                        Plaintiffs,
                        v.                           Civil Action No. 12-CV-0299 (WMS)
 Group Health Cooperative, et al.,
                        Defendants.


                        RELATOR’S OPPOSITION
     TO DEFENDANT KAISER FOUNDATION HEALTH PLAN OF WASHINGTON’S
               MOTION FOR LEAVE TO CONDUCT DISCOVERY



       Kaiser has filed a premature motion for leave to take unnecessary and legally irrelevant

discovery in support of an opposition to a fee petition that has not even been filed. Kaiser’s

request should be denied.

I.     INTRODUCTION AND BACKGROUND

       Kaiser Foundation Health Plan of Washington, the successor in interest to Defendant

Group Health Cooperative (collectively referred to herein as “Kaiser”), seeks unnecessarily early

discovery to do two impermissible things: First, Kaiser wants a needless preview of qui tam

Plaintiff/Relator Teresa Ross’s billing records in advance of Relator’s potential petition for

statutorily-mandated fees and expenses under 31 U.S.C. § 3730(d), which would attach those

records. Second, Kaiser wants discovery in support of an argument for apportionment of fees

(among claims and defendants) that, as a matter of law, cannot be apportioned. And that

requested discovery is, in any event, irrelevant to the arguments Kaiser seeks to present.



                                                 1
        Case 1:12-cv-00299-WMS Document 131 Filed 12/14/20 Page 2 of 8




       Courts rarely permit discovery for fee petitions, and the particular type of fee discovery

that Kaiser seeks—discovery that would allow Kaiser to rummage through records of time for

which Relator is not seeking reimbursement from Kaiser—is unheard of. The Court accordingly

should deny Kaiser’s motion.

       In November 2020, Kaiser entered into a settlement with the United States (the

“Government”) encompassing all of Relator’s claims against Kaiser. Doc. 125-1. The “covered

conduct release” that the Government gave in exchange for Kaiser’s payment of $6.375 million

includes all of the conduct that Relator alleged against Kaiser, and the settlement does not

allocate that payment among Relator’s different claims. 1 Id., Recitals G, H, ¶¶ 1-2. Thus,

contrary to Kaiser’s argument, the settlement was a successful resolution of all of Relator’s

claims, not merely some of them.

       Under the False Claims Act (the “FCA”), if the Government or Relator settles Relator’s

claims, the Relator “shall … receive an amount for reasonable expenses which the court finds to

have been necessarily incurred, plus reasonable attorneys’ fees and costs” from the defendant.

31 U.S.C §§ 3730(d)(1), (2). Because the Government settled all of Relator’s claims, Relator is

entitled to an award of reasonable fees, costs, and expenses on those claims.

       Kaiser and Relator will mediate Relator’s claim for fees, costs, and expenses under the

Western District of New York’s ADR Plan. Doc. 130. If that mediation fails to resolve the

dispute, Relator will move for an award of fees, costs, and expenses. As Kaiser points out in its

motion, Relator must support that petition “by contemporaneous time records, affidavits, and

other materials.” Mot. at 3. Relator accordingly intends to append to her petition billing records



1
 Kaiser argues incorrectly, and irrelevantly, that the settlement was $3.188 million, ignoring the
actual amount it paid the Government, which was twice that amount. Mot. at 4; Doc. 121.

                                                 2
        Case 1:12-cv-00299-WMS Document 131 Filed 12/14/20 Page 3 of 8




that detail all of the attorney time for which she seeks reimbursement, subject to redactions only

to prevent the disclosure of work product.2 These records identify the tasks Relator’s lawyers

performed, the dates on which those tasks were performed, and the amount of time spent on

those tasks—information sufficient to enable the Court (and Kaiser) to determine whether those

tasks were reasonably performed in furtherance of Relator’s claims against Kaiser.

       Kaiser, however, erroneously believes that it is entitled to additional, legally irrelevant

information—and that it should be entitled to it before there is even a fee petition before the

Court. Kaiser seeks Relator’s billing records relating to claims for which Relator will not seek

reimbursement from Kaiser, and all of Relator’s counsel’s work-product communications with

its co-party, the United States (through responsible Department of Justice attorneys), relating to

“the assignment, performance, or allocation of work responsibility” in the litigation. Voldman

Decl., Ex. 1. According to Kaiser, it seeks these records because it wants to use them to argue

that the work Relator’s counsel did in furtherance of her claims against Kaiser should be

“allocated” among defendants or among claims that Kaiser wrongly claims were not settled, a

legally unsupportable position. Mot. at 4.

II.    THERE IS NO GOOD CAUSE FOR THE PREMATURE AND IRRELEVANT
       DISCOVERY THAT KAISER SEEKS

       Kaiser seeks discovery to support an opposition to Relator’s petition for an award of

mandatory fees, costs, and expenses. But no such petition has been filed. Indeed, if the

mediation is successful, no petition will be filed.


2
  Because this litigation is continuing against defendants Independent Health Corporation,
Independent Health Association, DxID LLC, Betsy Gaffney, and John Haughton, and because
disclosure to those defendants of Relator’s billing records would confer upon them unfair insight
into Relator’s and the Government’s legal theories and strategy, Relator anticipates seeking an
order sealing her billing records and limiting disclosure of them to the Court and the settling
defendant.

                                                  3
           Case 1:12-cv-00299-WMS Document 131 Filed 12/14/20 Page 4 of 8




       Even should a fee petition be filed, a fee dispute “should not result in a second major

litigation.” Fox v. Vice, 563 U.S. 826, 838 (2011), quoting Hensley v. Eckerhart, 461 U.S. 424,

437 (1983). As a result, “unlimited adversarial discovery is not a necessary—or even a usual—

concomitant of fee disputes.” In re San Juan Dupont Plaza Hotel Fire Litig., 56 F.3d 295, 303

(1st Cir. 1995); see also In re Genetically Modified Rice Litigation, 764 F.3d 864, 872 (8th Cir.

2014) (“discovery in connection with fee motions is rarely permitted”); Marks Const. Co. v.

Huntington Nat’l. Bank, 2010 WL 1836785, at *5 (N.D.W.Va. May 5, 2010) (“post judgment

discovery as to fee issues is rare”); Whispell Foreign Cars, Inc. v. United States, 2016 WL

6875972, at *2 (“The court agrees with the Advisory committee that discovery related to a Rule

54(d) motion [for attorneys’ fees] should be rare,” citing Fed. R. Civ. Proc. 54(d)(2) Advisory

Committee Note to 1993 Amendment). Kaiser has shown no good cause to rebut the

presumption against fee discovery. Instead, it has made a request that is both premature and for

legally irrelevant materials.

       A.       Kaiser’s Request for Leave to Open Discovery Is Premature

       Kaiser has moved for leave to take discovery before it is necessary. There is no reason

currently to believe that discovery will aid the parties or the Court in the resolution of any fee

dispute.

       If the forthcoming mediation is successful, there will be no petition and no need for

discovery. If Relator does file a fee petition, she will support it with billing records and other

evidence sufficient to establish that the attorney time and expenses for which she seeks recovery

were reasonably incurred in the prosecution of her settled claims against GHC. If she does so,

Relator will have satisfied her burden, as well as Kaiser’s demands, and discovery will be

unnecessary.



                                                  4
         Case 1:12-cv-00299-WMS Document 131 Filed 12/14/20 Page 5 of 8




        Only if the mediation were unsuccessful and Relator failed to support her subsequent fee

petition would Kaiser have a reason for discovery, or to argue that Relator has failed to meet her

burden of establishing her statutory right to the fees and expenses claimed. Kaiser has no basis

now to argue that it will need discovery to evaluate the detailed fee and expense records that

Relator will submit with her petition. At a minimum, Kaiser should wait until Relator’s petition

is filed to determine whether there are any issues that truly require discovery, and thus whether

this case is among the rare instances where the Court should not adhere to the general

presumption against fee discovery. 3

        B.      Kaiser’s Requested Discovery Is Legally Irrelevant

        In addition, the discovery that Kaiser seeks is irrelevant as a matter of law. The only

relevant materials it seeks are those that it already will receive if Relator files a petition for fees.

        Relator will seek recovery of fees and expenses incurred in the prosecution of the claims

against Kaiser that were released in Kaiser’s settlement agreement with the United States, and

she will support her petition with billing records detailing these fees and expenses. Discovery of

those billing records accordingly is unnecessary. Kaiser, however, also seeks Relator’s counsel’s

billing records relating to time for which Relator will not seek recovery from Kaiser. That is

plainly irrelevant. Kaiser cannot change that by arguing that it needs those records for a legally



3
  The parties’ briefs on the fee motion may raise issues that warrant some limited discovery,
albeit not the wide-ranging and irrelevant discovery that Kaiser seeks. For example, if Kaiser
argues that Relator’s counsel’s rates are unreasonable, discovery of the billing rates that Kaiser
paid its attorneys might be warranted to demonstrate that Relator’s counsel’s rates are reasonable
for a case of this complexity and importance. See, e.g., Mendez v. Radec Corp., 818 F. Supp. 2d
667, 668 (W.D.N.Y. 2011) (reopening discovery to permit request for defense attorneys’ rates
and fees, because “[w]here the opposing party challenges the reasonableness of the rate or hours
charged by the moving party’s counsel, courts are more likely to find that evidence of the
nonmoving party’s counsel’s fees are relevant and discoverable”). But there is no need to take
discovery concerning such matters until the issues are joined by the parties’ briefs.

                                                    5
        Case 1:12-cv-00299-WMS Document 131 Filed 12/14/20 Page 6 of 8




unsupportable bid to apportion Relator’s fees among Relator’s different claims (which were all

settled) and among Relator’s claims against non-settling defendants (to whom none can be

apportioned).4 Mot. at 4.

       Kaiser’s argument that it can apportion Relator’s fees among the different claims against

Kaiser fails on two grounds. First, discovery cannot yield any information that Kaiser will not

already receive as part of any fee petition Relator files. Relator’s petition will attach detailed

billing records relating to all of Relator’s claims against Kaiser, giving Kaiser the information it

needs to assert its claim-apportionment argument. Discovery relating to this issue therefore is

unnecessary.

       Second, any apportionment among Relator’s different claims against Kaiser would be

meaningless. As described above, Kaiser and the United States settled all of Relator’s claims

against Kaiser. Relator is thus entitled to all fees, costs, and expenses reasonably incurred in the

prosecution of all of her claims. 31 U.S.C §§ 3730(d)(1), (2). The Court need not reach this

issue in resolving this motion, however, because Relator’s fee petition will attach all necessary

information for Kaiser to raise this doomed argument.

       The discovery Kaiser seeks to attempt to apportion Relator’s fees among defendants is

similarly legally irrelevant. Where, as here, a relator sues multiple defendants for common

conduct resulting in an indivisible injury, “courts have unanimously concluded that fee liability

under the FCA is joint and several.” Miller v. Holzmann, 575 F. Supp. 2d 2, 27 (D.D.C. 2008)

(citations omitted), amended in part, vacated in irrelevant part sub nom. United States ex rel.



4
  Kaiser also intends to seek all of Relator’s counsel’s work-product communications with the
Government concerning “the assignment, performance, or allocation of work responsibility” in
the litigation. Ex. 1 to Voldman Decl. Its motion contains no explanation for why it seeks those
records, which do not appear to relate to any allocation or apportionment argument.

                                                  6
         Case 1:12-cv-00299-WMS Document 131 Filed 12/14/20 Page 7 of 8




Miller v. Bill Harbert Int'l Const., Inc., 786 F. Supp. 2d 110 (D.D.C. 2011) (imposing joint and

several liability for fees incurred in litigating indivisible FCA claims against multiple

defendants). Any petition that Relator files will contain billing records sufficient to establish that

each task performed was reasonably undertaken in pursuit of Relator’s claims against Kaiser.

Once Relator has established that fact, Kaiser’s liability is joint and several, and Relator’s

counsel’s fees cannot be apportioned. United States ex rel. Singh v. Bradford Reg’l Med. Ctr.,

2013 WL 5467107, at *3 (W.D. Pa. Sept. 30, 2013) (rejecting argument that court can apportion

fee liability among both settling and non-settling defendants). The discovery Kaiser seeks

concerning the amount of fees Relator incurred exclusively against non-settling defendants—and

for which Relator does not seek recovery from Kaiser—therefore has no bearing on the amount

of fees that Relator is statutorily entitled to recover from Kaiser.

       In sum, Kaiser simply has shown no cause, much less good cause, for this Court to depart

from the presumption against discovery relating to fee motions. Relator respectfully requests

that the Court deny Kaiser’s motion for fee discovery.




                                                   7
       Case 1:12-cv-00299-WMS Document 131 Filed 12/14/20 Page 8 of 8




                                         Respectfully Submitted,



December 14, 2020                        CONSTANTINE CANNON LLP

                                         By: /s/ Michael J. Ronickher
                                         Michael J. Ronickher
                                         Max Voldman
                                         1001 Pennsylvania Ave. NW
                                         Suite 1300N
                                         Washington, DC 20004
                                         202.204.4523

                                         PHILLIPS & COHEN LLP

                                         By: /s/ Emily Stabile
                                         Emily Stabile
                                         100 the Embarcadero
                                         Suite 300
                                         San Francisco, CA
                                         415.836.9000

                                         Attorneys for Relator
                                         Teresa Ross




                                     8
